11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

RHI Tech Services, LLC,                       * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CV51894.

Vs. No. 11-17-00234-CV                        * August 22, 2019

Dan Owens d/b/a Owens Service                 * Memorandum Opinion by Stretcher, J.
Electric and DRO, LLC,                          (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against RHI Tech Services, LLC.